Title: To Benjamin Franklin from Madame Brillon, [26 March? 1778]
From: Brillon de Jouy, Anne-Louise Boivin d’Hardancourt
To: Franklin, Benjamin


Ce jeudi [March 26, 1778?] a passy
Oui mon ami j’irai demain déjeunér avéc vous, mais je ne puis vous allér trouvér avant dix heures: mon mari ne pourra pas estre de la partie étant obligé d’allér a paris pour affaire. Il me charge de vous assurér du regrét qu’il a de ne pouvoir allér boire votre vin pour vous prouver le cas qu’il fait de vos conseils; il prendra sa revanche la semaine prochaine et je l’accompagnerai parceque j’ai toujours été convaincu de la verité que “deux plaisirs valent mieux qu’un.” Il me semble que c’est la ce que vous appellés de la moralle voyés mon bon papa comme on se forme a votre écolle. En vérité je suis quelquefois étonné de mes progrets.
